OPINION — AG — ** CANDIDATE — NOTIFICATION AND DECLARATION — ELECTION ** THE A.G. DEEMS IT UNNECESSARY TO CONSIDER AND PASS UPON THAT PART OF YOUR LETTER WHICH REFERS TO THE FACT THAT THE CANDIDATE MENTIONED (WHO IS A CANDIDATE FOR NOMINATION TO THE OFFICE OF COUNTY ATTORNEY), STATES THAT HIS OCCUPATION IS A " LAWYER STUDENT " INSTEAD OF AN " ATTORNEY AT LAW OR LAWYER ". (OCCUPATION, LICENSED ATTORNEY, COUNTY ATTORNEY OFFICE, DISTRICT ATTORNEY OFFICE, PUBLIC OFFICER, BALLOT) CITE: 19 O.S. 132 [19-132], 26 O.S. 162 [26-162], ARTICLE III, SECTION 6, 26 O.S. 165 [26-165](A) (FRED HANSEN)